
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 439
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. Bordallo (for
			 herself, Mr. Honda,
			 Mr. Faleomavaega,
			 Mr. Abercrombie,
			 Ms. Lee of California,
			 Mr. Wu, Mr. Grijalva, Mr. Al
			 Green of Texas, Ms.
			 Matsui, Ms. Hirono,
			 Mr. Cao, and
			 Mr. Sablan) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Asian American and Pacific Islander HIV/AIDS Awareness Day.
	
	
		Whereas Asian Americans and Pacific Islanders constitute
			 diverse communities that include over 50 different ethnic subgroups that speak
			 over 100 languages and dialects;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that over 8,232 AIDS cases have been diagnosed among Asian
			 Americans and Pacific Islanders;
		Whereas the CDC has reported in its 02/10/06 Morbidity and
			 Mortality Weekly Report that the estimated annual percentage changes in
			 HIV/AIDS diagnosis rates were higher for Asian Americans and Pacific Islanders
			 in the United States than for any other racial/ethnic minority group with rates
			 for men being 8.1 and for women 14.3;
		Whereas significant barriers remain for accessing
			 culturally and linguistically competent services, especially HIV
			 testing;
		Whereas with increasing rates of infection, Asian
			 Americans and Pacific Islanders continue to have the lowest rates of accessing
			 HIV testing (32.6 percent);
		Whereas the CDC estimates that almost 30 percent of Asian
			 Americans and Pacific Islanders living with HIV/AIDS are unaware that they are
			 infected with HIV;
		Whereas HIV/AIDS stigma and discrimination continues to be
			 a growing problem in all communities, including the Asian American and Pacific
			 Islander community;
		Whereas HIV/AIDS stigma and discrimination increases
			 risk-taking behavior and prevents people from accessing the HIV/AIDS services
			 and support they need;
		Whereas the development of the Minority AIDS Initiative in
			 1998 to coordinate funding, capacity building and prevention, care, and
			 treatment services within African-American, Hispanic, Asian American, Pacific
			 Islander, and Native American communities has assisted with the development of
			 leadership in minority community-based organizations, provided culturally and
			 linguistically competent HIV/AIDS prevention, care, and treatment services,
			 developed community capacity and infrastructure, promoted technical assistance
			 and resources, and raised awareness among Asian American and Pacific Islander
			 communities; and
		Whereas, on May 19, 2009, community members from all
			 racial/ethnic groups will come together in recognition of the fifth annual
			 National Asian American and Pacific Islander HIV/AIDS Awareness Day: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the observance of National Asian
			 American and Pacific Islander HIV/AIDS Awareness Day in order to honor the
			 memory of the 3,400 Asian Americans and Pacific Islanders with AIDS in the
			 United States who have died, as well as the 3,160 Asian Americans and Pacific
			 Islanders who are still living with HIV/AIDS;
			(2)recognizes the
			 importance of culturally and linguistically competent services as a core
			 element in reducing HIV/AIDS rates in Asian American and Pacific Islander
			 communities;
			(3)recognizes the
			 importance of addressing the gaps in research and data in order to fully
			 understand the HIV/AIDS epidemic in Asian American and Pacific Islander
			 communities; and
			(4)recognizes the
			 people across the United States infected and affected by HIV/AIDS who are
			 commemorating this day with community-wide activities and who work to reduce
			 the impact of HIV/AIDS on Asian American and Pacific Islander communities
			 across the United States and the United States affiliated Pacific Island
			 jurisdictions.
			
